DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 4, 10, 14, 15, 20, 34, 38-39, 42 are amended and filed on 10/21/2021.
Claims 18-19, 40-41 are canceled.
The drawings objection in the action mailed on 6/21/2021 is withdrawn due to cancelation of claims 40-41.
The claims objection in the action mailed on 6/21/2021 overcome by amendment to claims.
The 112 rejection is withdrawn due to amendment of claim 10 and argument to claim 37 as in the remark filed on 10/21/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 3 of claim 4, delete “\” .
In line 2 of claim 10, “the expression level” is changed to “an expression level”.
In line 2 of claim 37, “the expression level” is changed to “an expression level”.
Allowable Subject Matter
Claims 4-5, 8, 10, 14-15, 20, 23 -24, 34-39, 42-44 are allowed.
As to claim 4, a method for augmenting radiofrequency ablation of a target cardiac tissue in a subject in need thereof, the method comprising: (a) administering an effective amount of a composition comprising metallic nanoparticles to  the subject; (b) using a magnetic field to guide the metallic nanoparticles to the target cardiac tissue to be ablated in the subject; and (c) applying a radiofrequency energy to the target cardiac tissue and the metallic nanoparticles guided to the target cardiac tissue in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Altman et al. (US. 6,416,510B1)(“Altman”) is the closest prior art of record . Even though Altman discloses a method for augmenting radiofrequency ablation of a target cardiac tissue in a subject in need thereof, the method comprising: (a) administering an effective amount of a composition comprising metallic nanoparticles to the subject, but Altman fails to disclose using a magnetic field to guide the metallic nanoparticles to the target cardiac tissue to be ablated in the subject; and (c) applying a radiofrequency energy to the target cardiac tissue and the metallic nanoparticles guided to the target cardiac tissue.
As to claim 34, a method for augmenting electrical ablation of a target cardiac tissue in a subject in need thereof, the method comprising: (a) administering an effective amount of a composition comprising metallic nanoparticles to the subject; (b) using a magnetic field to guide the metallic nanoparticles to the target cardiac tissue to be ablated in the subject; and (c) applying 
 In particular, Altman et al. (US. 6,416,510B1)(“Altman”) is the closest prior art of record . Even though Altman discloses a method for augmenting electrical ablation of a target cardiac tissue in a subject in need thereof, the method comprising: (a) administering an effective amount of a composition comprising metallic nanoparticles to the subject, but Altman fails to disclose using a magnetic field to guide the metallic nanoparticles to the target cardiac tissue to be ablated in the subject; and (c) applying electrical energy to the target cardiac tissue and the metallic nanoparticles guided to the target cardiac tissue

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 10/21/2021, with respect to limitation “a magnetic field to guide the metallic nanoparticles to the target cardiac tissue to be ablated in the subject” have been fully considered and are persuasive.  The 103 rejection of claims 4 and 34 has been withdrawn. 
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783       

/Lauren P Farrar/Primary Examiner, Art Unit 3783